 1

 2

 3

 4

 5

 6

 7
                                UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 8
                                         AT SEATTLE
 9

10         EDIFECS, INC.,                               CASE NO. 18-1086JLR

11                                Plaintiff,            ORDER GRANTING IN PART
                   v.                                   AND DENYING IN PART
12                                                      STIPULATED MOTION TO
                                                        RE-NOTE PENDING MOTIONS
           WELLTOK, INC.,
13
                                  Defendant.
14

15         On November 15, 2019, at 1:45 p.m., Plaintiff Edifecs, Inc. (“Edifecs”) and

16   Defendant Welltok, Inc. (“Welltok”) filed a stipulated motion to re-note the following

17   pending motions:

18          (i) Welltok’s motion for summary judgment (MSJ (Dkt. # 72));

19         (ii) Welltok’s motion to exclude the testimony of Todd D. Menenberg (MTE (Dkt.

20               # 45)); and

21         (iii) Welltok’s motion to seal (MTS (Dkt. # 47)) (collectively, the “Motions”).

22   //


     ORDER - 1
 1   (See Stip. Mot. (Dkt. # 77) at 1.)

 2          The Motions are noted for November 22, 2019. (See MSJ at 1; MTE at 1; MTS at

 3   1.) Accordingly, Edifecs’s responses to the Motions are due on Monday, November 18,

 4   2019. See Local Civil Rules W.D. Wash. LCR 7(d)(3). Edifecs and Welltok ask the

 5   court to re-note the Motions for December 6, 2019, and to allow Edifecs to respond to the

 6   motions on or before November 25, 2019. (See Stip. Mot. at 2.)

 7          Deadlines in the court’s scheduling order and in the Local Civil Rules are “firm

 8   dates that can be changed only by order of the court, not by agreement of counsel or the

 9   parties. The court will alter these dates only upon good cause shown.” (Sched. Order

10   (Dkt. # 17) at 2); see also Fed. R. Civ. P. 6(b)(1)(A) (the court may extend time “for good

11   cause”). Here, Edifecs and Welltok fail to show good cause to extend the noting date for

12   the Motions. In fact, the parties’ stipulated motion provides no explanation at all for why

13   a two-week extension is necessary, or why the parties waited until now to seek such an

14   extension. 1 (See generally Stip. Mot.)

15          Additionally, trial in this case is set for January 27, 2020. (Sched. Order at 1.) A

16   two-week extension of the noting date for the Motions would leave the court insufficient

17   time to fully consider and rule on the motions and would leave the parties insufficient

18   time to prepare for trial in light of the court’s orders.

19
            1
20            The court notes with disapproval that the parties filed their stipulated motion requesting
     an extension of a Monday deadline on the preceding Friday afternoon. See Local Civil Rules
     W.D. Wash. LCR 7(j) (“A motion for relief from a deadline should, whenever possible, be filed
21
     sufficiently in advance of the deadline to allow the court to rule on the motion prior to the
     deadline. Parties should not assume that the motion will be granted and must comply with the
22   existing deadline unless the court orders otherwise.”).


     ORDER - 2
 1          Nevertheless, the court will re-note the Motions to November 26, 2019.

 2   Edifecs’s responses to the motions are due no later than November 20, 2019. Welltok’s

 3   replies, if any, are due no later than the new noting date of November 26, 2019. The

 4   parties are instructed to refrain from seeking further extensions absent good cause.

 5          For the reasons set forth above, the court GRANTS in part and DENIES in part

 6   Edifecs and Welltok’s stipulated motion to re-note the Motions (Dkt. # 77). The court

 7   DIRECTS the clerk to re-note the following motions for November 26, 2019:

 8          (i) Welltok’s motion for summary judgment (Dkt. # 72);

 9          (ii) Welltok’s motion to exclude the testimony of Todd D. Menenberg (Dkt.

10          # 45); and

11          (iii) Welltok’s motion to seal (Dkt. # 47).

12          Dated this18th day of November, 2019.

13

14                                                        A
                                                          JAMES L. ROBART
15
                                                          United States District Judge
16

17

18

19

20

21

22


     ORDER - 3
